Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1935 Page 1 of 35



   1    MARK POE (Bar No. 223714)
         mpoe@gawpoe.com
   2    RANDOLPH GAW (Bar No. 223718)
   3     rgaw@gawpoe.com
        SAMUEL SONG (Bar No. 245007)
   4     ssong@gawpoe.com
        VICTOR MENG (Bar No. 254102)
   5     vmeng@gawpoe.com
   6
        GAW | POE LLP
        4 Embarcadero, Suite 1400
   7    San Francisco, CA 94111
        Telephone: (415) 766-7451
   8    Facsimile: (415) 737-0642
   9    Attorneys for Defendant Roma Mikha, Inc.
        and Third-Party Plaintiffs NMRM, Inc.
  10    and Skyline Market, Inc.
  11
                           UNITED STATES DISTRICT COURT
  12
                         SOUTHERN DISTRICT OF CALIFORNIA
  13

  14
        IN RE: OUTLAW LABORATORY, LP               Case No. 3:18-cv-840-GPC-BGS
  15    LITIGATION
                                                   CLASS ACTION
  16
                                                   SECOND AMENDED
  17                                               COUNTERCLAIMS OF ROMA
  18                                               MIKHA, INC. AND THIRD-
                                                   PARTY CLAIMS OF NMRM, INC.
  19                                               AND SKYLINE MARKET, INC.
  20                                               JURY TRIAL DEMANDED
  21

  22

  23

  24

  25

  26
  27

  28
                                                    2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                                                 CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1936 Page 2 of 35



   1         Pursuant to Federal Rule of Civil Procedure 15(a)(2), Defendant-
   2   Counterclaimant Roma Mikha, Inc. hereby amends its counterclaims, and Third-
   3   Party Plaintiffs NMRM, Inc. and Skyline Market, Inc. hereby amend their third-
   4   party claims, against Outlaw Laboratory, LP—a member of the association-in-fact
   5   Racketeer Influenced and Corrupt Organizations Act (“RICO”) enterprise
   6   described below (the “Outlaw Enterprise”).
   7         In this amended pleading, the representative victims of the Outlaw Enterprise
   8   bring into the case certain other members of the Outlaw Enterprise: the principals
   9   of Outlaw Laboratory, Michael Wear and Shawn Lynch, and the law firm that
  10   orchestrated and conducted the affairs of the Outlaw Enterprise that are described
  11   herein, Tauler Smith LLP.
  12     THE STORES’ COUNTERCLAIMS AND THIRD-PARTY COMPLAINT
  13         These counterclaims and third-party claims are brought by Roma Mikha,
  14   Inc., NMRM, Inc., and Skyline Market, Inc. (together, the “Stores”), on behalf of
  15   themselves and all other victims of the scheme to defraud that is described herein.
  16   The Stores allege as follows:
  17                                    INTRODUCTION
  18         1.     As will be seen, the “litigation” that is being pursued by Outlaw
  19   Laboratory and the other members of the Outlaw Enterprise is a scheme to defraud
  20   small businesses, reminiscent of the activities of the Trevor Law Group in the early
  21   2000s, or the lawyers and straw men who ran Prenda Law, Inc.
  22         2.     Here, Plaintiff Outlaw Laboratory—an online-only seller of
  23   “supplements” based in Texas—works with its fellow enterprise member, Los
  24   Angeles-based law firm Tauler Smith LLP, to send demand letters to small (almost
  25   always immigrant-run) independent corner stores and liquor stores, threatening the
  26   owners for selling over-the-counter “sexual enhancement pills.” The demand letter
  27   outlines objectively frivolous claims against the owner for violations of the federal
  28   RICO and Lanham Act statutes, claims that “you are liable for over $100,000 if we
                                                               2ND AM. COUNTERCLAIMS / THIRD-
                                                  1
                                                                               PARTY CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1937 Page 3 of 35



   1   prosecute this matter,” and then offers to “settle” the phony dispute for varying
   2   amounts around $10,000.
   3         3.     If the owner doesn’t respond, Outlaw offers increasingly smaller
   4   settlements. In Roma Mikha’s case, for example, Outlaw’s demand letter
   5   threatened liability of “over $100,000,” and offered $14,000 to settle. A few weeks
   6   later, it conveyed through a third-party lawyer an offer of just $2,800. Obviously
   7   99% of rational business-persons (especially immigrants with a first language other
   8   than English) are not going to hire a lawyer at $300-500/hour to defend against
   9   such a tiny demand, so hundreds of stores around the country have coughed up the
  10   money.
  11                                     BACKGROUND
  12         4.     Outlaw Laboratory and the other members of an association-in-fact
  13   enterprise (hereafter, the “Outlaw Enterprise”) have struck upon a get-rich-quick
  14   scheme. The scheme operates by the members contacting small, immigrant-run
  15   businesses across California and around the country, with the threat that “you are
  16   liable for over $100,000 if we prosecute this matter to a jury trial,” and then
  17   accepting protection money (“settlements”) from these small business owners in
  18   amounts as little as $2,500.
  19         5.     The Outlaw Enterprise operates in the same mode as the “protection
  20   rackets” in the movies. It threatens its victims with financial ruin, then offers to
  21   solve that “problem” if the store owner is willing to fork over money for
  22   protection—protection from the problem that the enterprise itself is threatening.
  23         6.     Whether the perpetrators are armed with law degrees or blackjacks,
  24   this type of conduct is exactly the form of racket that the Racketeer Influenced and
  25   Corrupt Organizations Act (“RICO”) was designed to quash, through creating a
  26   private right of action for the racketeers’ victims. Because the members of the
  27   Outlaw Enterprise used the U.S. mails in conducting this “scheme to defraud”—
  28   committing thousands of predicate acts of mail fraud over a period of many
                                                        2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   2
                                                                                     CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1938 Page 4 of 35



   1   months—they are liable for disgorgement of their ill-gotten gains, three times the
   2   damages they caused, and an injunction ordering dissolution of the Outlaw
   3   Enterprise.
   4                              Warning Letter and Response
   5         7.      In an effort to protect the Stores and future victims of the Outlaw
   6   Enterprise, undersigned counsel sent a detailed letter to the lawyer members of the
   7   Enterprise on August 9, 2018, explicitly disavowing any financial demand either
   8   for themselves or their clients, and proposing that the Outlaw Enterprise keep what
   9   it has extorted so far, but demanding that it cease future stick-ups. Eleven minutes
  10   later, Robert Tauler (of the eponymous Enterprise member Tauler Smith LLP)
  11   flippantly responded:
  12

  13

  14

  15

  16

  17

  18

  19

  20
  21         8.      The research having been done, Roma Mikha, Inc., NMRM, Inc., and
  22   Skyline Market, Inc. now bring these claims on behalf of themselves and all other
  23   victims of the Outlaw Enterprise, for restitution, damages, and an end to the
  24   scheme.
  25                                     JURISDICTION
  26         9.      The Court has jurisdiction over the Stores’ claims under 28 U.S.C.
  27   § 1331, because they arise under a federal statute, the Racketeer Influenced and
  28
                                                        2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   3
                                                                                     CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1939 Page 5 of 35



   1   Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962(c) and (d).
   2         10.     The Court has personal jurisdiction over Counterclaim-defendant /
   3   third-party defendant Outlaw Laboratory, LP because it voluntarily appeared in this
   4   District by bringing its claims here.
   5         11.     The Court further has personal jurisdiction over all members of the
   6   Outlaw Enterprise under 18 U.S.C. § 1965(b), which provides for nationwide
   7   service of process in RICO actions.
   8                                           PARTIES
   9         12.     Counterclaimant Roma Mikha, Inc. does business as Bobar #2 Liquor,
  10   and operates a small store located at 1777 Palm Avenue, San Diego, California.
  11   The store is a typical corner store, selling the full array of products that one would
  12   expect to find at any convenience store.
  13         13.     Third-party Plaintiff NMRM, Inc. does business as Sunset Liquor,
  14   which operates out of a small strip mall located at 985 Broadway, Chula Vista,
  15   California. Like Bobar #2, Sunset Liquor is a typical corner store, selling the full
  16   array of products that one would expect to find at any convenience store.
  17         14.     Third-party Plaintiff Skyline Market, Inc. does business as Skyline
  18   Farms Market, which operates out of a retail store located at 1505 Skyline Drive,
  19   Lemon Grove, California. Like the others, Skyline Market is a small retail store
  20   that sells an array of food, beverage, and sundry products.
  21         15.     Counterclaim-defendant / third-party defendant Outlaw Laboratory, LP
  22   is a Texas business entity, which markets a variety of supplements. Outlaw alleges
  23   that it sells “male enhancement products” called TriSteel and TriSteel 8hour.
  24         16.     According to discovery responses recently obtained by the Stores’
  25   counsel, Counterclaim-defendant / third-party defendant Michael Wear is one of
  26   two owners of Outlaw Laboratory. Mr. Wear is further identified in Outlaw
  27   Laboratory’s Texas Certificate of Formation as “General Partner 1” of Outlaw
  28   Laboratory.
                                                        2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   4
                                                                                     CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1940 Page 6 of 35



   1         17.     According to discovery responses from Outlaw Laboratory that have
   2   recently obtained by the Stores’ counsel, Counterclaim-defendant / third-party
   3   defendant Shawn Lynch is one of just two owners of Outlaw Laboratory. Mr.
   4   Lynch is further identified in Outlaw Laboratory’s Texas Certificate of Formation
   5   as “General Partner 2” of Outlaw Laboratory.
   6                              FACTUAL ALLEGATIONS
   7               A. The FDA Advises Consumers to Avoid the Sexual Enhancement
                      Products.
   8

   9         18.     This litigation was spawned by a series of “Public Notification[s]” that
  10   have been issued by the FDA beginning in March 2015, alerting the public that the
  11   “sexual enhancement” products seen near the front of liquor stores and convenience
  12   stores may contain “sildenafil,” the active prescription in Viagra.1 Rather than
  13   banning the sale of the products at issue, the FDA’s “public notifications” merely
  14   say that the agency “is advising consumers not to purchase or use [product name], a
  15   product promoted for sexual enhancement.” See, e.g., https://www.fda.gov/Drugs/
  16   ResourcesForYou/Consumers/BuyingUsingMedicine Safely/MedicationHealth
  17   Fraud/ucm615213.htm (“Public Notification” for something called “Gold Rhino
  18   25000”).
  19         19.     Documents obtained from the FDA demonstrate that not all of the
  20   “sexual enhancement pills” at issue contain sildenafil, or any other prescription
  21   drug. Counsel for certain other victims of the Outlaw Enterprise submitted a FOIA
  22   request to the FDA for documents reflecting its testing of the Rhino products at
  23   issue. While two of the three lab analyses included in the FDA’s FOIA response
  24   indicated the presence of sildenafil, the third did not. Attached hereto as Exhibit B
  25   is the lab analysis performed by the FDA on that third sample of “Platinum 3000,
  26
             1
  27         A full list can be found at: https://www.fda.gov/Drugs/ResourcesForYou
       /Consumers/BuyingUsingMedicineSafely/MedicationHealthFraud/ucm234539.htm
  28
                                                        2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   5
                                                                                     CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1941 Page 7 of 35



   1   Rhino 7.” According to the FDA’s “Summary of Analysis,” “[t]he presence of a
   2   male enhancement adulterant could not be confirmed by LC-MS analysis.”
   3         20.    There exists no reliable or comprehensive data as to what proportion of
   4   any of the various SKUs of sexual enhancement pills at issue in Outlaw
   5   Laboratory’s claim against the Stores actually contain sildenafil or any other
   6   prescription drug. Nor are the Stores aware of any “lot numbers” or other
   7   originating information that could be used to segregate the pharmaceutical-
   8   containing pills from the adulterated pills.
   9         21.    More to the point, Outlaw Laboratory’s complaint makes no allegation
  10   as to how it might be able to prove that any package offered for sale by any of these
  11   three Stores—or offered by any other specific store in the class—in fact contained
  12   any prescription drug.
  13         22.    The Outlaw Enterprise’s inability to prove any violation of law by the
  14   Stores and members of the class explains why its members offer de minimis
  15   settlements as part of their fraudulent scheme, and illustrates the objective
  16   baselessness of the shakedown scheme to begin with.
  17         23.    Notably, neither the FDA nor any other regulator has banned, or
  18   otherwise declared it “illegal” for retail stores merely to sell these products. Indeed,
  19   as recently as November 27, 2018, the FDA issued a press release that does nothing
  20   more than repeat that “[t]he U.S. Food and Drug Administration is warning
  21   consumers not to purchase or use Rhino male enhancement products.”2 The FDA
  22   has not issued a recall of any of the sexual enhancement products at issue in this
  23   case, nor has it issued any order that retail stores must discontinue selling them.
  24         24.    That is because sildenafil is hardly a dangerous pharmaceutical—it is
  25   sold over the counter in the United Kingdom, and is currently under consideration
  26
             2
  27         https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/
       ucm626723.htm
  28
                                                          2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                      6
                                                                                       CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1942 Page 8 of 35



   1   for over-the-counter sales in the United States. The Stores anticipate that as
   2   discovery progresses, the Outlaw Enterprise will be unable to identify even a single
   3   adverse health event caused by any of the products upon which the stick-up scheme
   4   described herein is predicated, and certainly none resulting from any sale by these
   5   Stores or any other member of the class.
   6         25.     Convenience store owners of course have no idea what is contained in
   7   these products, any more than they know the list of ingredients found in cigarettes,
   8   Coca-Cola, or 5-Hour Energy, let alone the hundreds of other items they stock on
   9   their shelves. Outlaw has not alleged, nor will it be able to find authority for, the
  10   notion that store owners have some statutory or common law duty to investigate the
  11   actual ingredients in all of their merchandise, nor a duty to monitor the bowels of
  12   the FDA’s website (let alone those of the dozens of other regulators with purview
  13   over the stores’ wares) to see what regulatory agencies are saying about the items
  14   on their shelves, and what “advice” the FDA is offering to consumers.
  15               B. Members of the Outlaw Enterprise Hatch a Scheme to Run a
                      Shakedown Against a Vulnerable Community of Victims.
  16

  17         26.     Since at least December 2017, and continuing through the present, the
  18   Outlaw Enterprise has preyed upon hundreds of independently operated
  19   convenience store owners—including the Stores here, and all members of the class
  20   they seek to represent—by sending them demand letters that threaten “over
  21   $100,000” in liability, based upon a series of false and misleading statements. A
  22   sample of the form letter sent by the Outlaw Enterprise (addressed to the d/b/a of
  23   Third Party Plaintiff NMRM, Inc.) is submitted as Exhibit A to this pleading.
  24         27.     The first paragraph of the form letter refers to two “Exhibits”: an
  25   “Exhibit A” consisting of a photo of the product allegedly in the recipient’s store,
  26   and an “Exhibit B,” consisting of one or more of the FDA’s “Public Notifications”
  27   described above. The letters then make a series of false and misleading statements,
  28   including:
                                                        2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   7
                                                                                     CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1943 Page 9 of 35



   1               • “your company [insert name] is selling illegal sexual enhancement
   2                  products;”
   3               • “Attached as EXHIBIT B are notices from the Food and Drug
   4                  Administration regarding the illegality of the Illicit Products;”
   5               • “As you can see, the Illicit Products are illegal to sell;”
   6               • “As you can see, the Illicit Products . . . subject your company to legal
   7                  action for racketeering . . . under RICO (Racketeer Influenced Corrupt
   8                  Organizations);”
   9               • “[u]nder these federal laws our client is entitled to: [inter alia] Your
  10                  profits from the sale of the Illicit Products dating back four years . . .
  11                  Attorney’s fees . . . Punitive damages . . . Triple [sic] damages . . .”
  12               • “We estimate that you are liable for over $100,000;”
  13               • “If this matter is not fully resolved before [a date typically 30 days out]
  14                  we file [sic] a lawsuit against your business.”
  15         28.      None of those statements were true when made, and they are all
  16   misleading. The products are not “illegal to sell,” let alone “as you can see” from
  17   the referenced FDA “notifications.” As noted, the FDA’s notifications do nothing
  18   more than “advis[e] consumers not to purchase” the product. But if the enterprise’s
  19   letter stated the true fact that the FDA is merely advising consumers not to purchase
  20   the products, the letters would lose their intent to induce fear in these immigrant
  21   communities, and the scheme would lose its effectiveness. Accordingly, after
  22   planting the “illegal to sell” seed, the scheme to defraud proceeds with a parade of
  23   horribles, including RICO litigation, and financial ruin.
  24         29.      The Outlaw Enterprise’s scheme is intentionally designed to be
  25   particularly misleading to its target audience, which consists almost exclusively of
  26   (as typified by the three Stores here) immigrants for whom English is not their first
  27   language. Particularly for immigrants, the Enterprise’s false representations about
  28   make-believe government dictates of “illegality” are terrifying.
                                                           2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                      8
                                                                                        CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1944 Page 10 of 35



    1         30.    The threat of RICO liability is further false and misleading in that the
    2   Outlaw Enterprise did not actually sue the Stores under RICO, because any lawyer
    3   of ordinary skill knows that there is not even a colorable claim for RICO liability
    4   against these stores.
    5         31.    The assertion of imminent RICO liability is knowingly false when
    6   made. The usual signatory on the demand letters is Leticia Kimble (an as-yet-
    7   unnamed member of the Outlaw Enterprise who had worked as “counsel” to
    8   enterprise member Tauler Smith LLP, on whose letterhead the fraudulent letters are
    9   written). A 2008 graduate of the University of Michigan Law School, Ms. Kimble
   10   held herself out on Tauler Smith’s website as a “RICO expert.” See
   11   https://www.taulersmith.com/team/. Any “RICO expert” knows both that the RICO
   12   threats are legally laughable, but terrifying to a lay person, especially the lay
   13   members of this target audience.
   14         32.    Viewed differently, the attorney members of the Outlaw Enterprise
   15   evidently recognized that stating RICO allegations to the Court would violate Rule
   16   11. They nevertheless made those same allegations directly to their victims, which
   17   caused hundreds of such victims to fork over a few thousand dollars each, because
   18   of this scheme.
   19         33.    Roma Mikha, Inc. received, by U.S. Mail, the fraudulent demand letter
   20   authored by one or more participants in the Outlaw Enterprise, and signed by
   21   Leticia Kimble, on or about February 7, 2018. It was sued in this action on July 25,
   22   2018. Roma Mikha has suffered an injury to its business because it initially
   23   believed the demand letter’s false assertions, and removed these legal products
   24   from its shelves, thereby losing legitimate sales.
   25         34.    NMRM, Inc. received, by U.S. Mail, the fraudulent demand letter
   26   authored by one or more participants in the Outlaw Enterprise, and signed by
   27   Leticia Kimble, on or about December 15, 2017. NMRM, Inc. has not been sued as
   28   part of the scheme. NMRM has suffered an injury to its business because it initially
                                                          2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                     9
                                                                                       CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1945 Page 11 of 35



    1   believed the demand letter’s false assertions, and removed these legal products
    2   from its shelves, thereby losing legitimate sales.
    3         35.     Skyline Market received, by U.S. Mail, the fraudulent demand letter
    4   authored by the attorney members of the Outlaw Enterprise, and signed by Leticia
    5   Kimble. Fearful of the prospect of facing “over $100,000” in liability as
    6   threatened, Skyline Market agreed to pay the Outlaw Enterprise $2,800. In addition
    7   to that amount, Skyline Market suffered further injury to its business because it
    8   believed the demand letter’s false assertions, and removed these legal products
    9   from its shelves, thereby losing legitimate sales. Skyline Market has been further
   10   injured by paying attorneys’ fees to coordinate payment of the protection money.
   11         36.     On information and belief, the Outlaw Enterprise has used the U.S.
   12   Mail to pursue the scheme against over one thousand victims around the United
   13   States, hundreds of whom are in California alone.
   14               C. The Demand Letters Threaten Objectively Baseless Sham
                       Litigation.
   15

   16         37.     The Outlaw Enterprise’s scheme alleged herein is not immunized by
   17   its First Amendment right to petition the government, because the First Amendment
   18   protects only conduct that is “genuine,” not conduct that is designed to serially
   19   extort small businesses out of money. Here, the allegations, threats, and demands
   20   set forth in the serial demand letters were not genuine, but were objectively
   21   baseless.
   22         38.     There are numerous indicators of the baselessness of the threats set
   23   forth in the demand letters. For example, as alleged in paragraph 16 supra and
   24   shown in Exhibit B, a reasonable inquiry would have shown that not all “sexual
   25   enhancement pills” contain sildenafil or any other prescription drug. The mass
   26   distribution of thousands of demand letters to random stores was thus a stickup that
   27   was not individually tailored to the recipients. Instead, it was a process that would
   28   inevitably demand payment both from stores that sold adulterated pills, and from
                                                         2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   10
                                                                                      CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1946 Page 12 of 35



    1   those that did not.
    2         39.    The Outlaw Enterprise failed to conduct any individualized testing or
    3   investigation to determine which of the thousands of recipients of the demand letter
    4   actually sold or offered for sale an item that contained a prescription drug.
    5         40.    The baselessness of the letters’ threat of financial ruin from RICO
    6   liability was further objectively baseless because there was not then, nor now, any
    7   plausible basis by which Outlaw Laboratory could have pled the commission of at
    8   least two predicate acts by each individual store. The exclusive list of predicate
    9   acts that can form the basis of a RICO violation is set forth in 18 U.S.C. § 1961(1).
   10   The sale of sildenafil does not even arguably constitute any violation of any of the
   11   crimes on that list.
   12         41.    Nor could the Outlaw Enterprise have reasonably alleged mail or wire
   13   fraud as predicate acts, given that there is no basis to believe that any of the Stores
   14   sold any of the products using the mails or wires. As any reasonable investigation
   15   would have shown, all of the stores acquire the products at issue over the counter
   16   from their wholesaler, and sell all of their products over the counter to walk-in
   17   customers.
   18         42.    The objective baselessness of the RICO threats is further indicated by
   19   the fact that there is no reasonable way that the Outlaw Laboratory could have
   20   plausibly alleged that the stores are members of any form of RICO enterprise. The
   21   relationship between the stores, the wholesalers, and the unknown manufacturers of
   22   the challenged products is nothing more than the standard chain of distribution,
   23   identical to the distribution of Coca-Cola, Snickers, and Wrigley’s chewing gum.
   24   Outlaw Laboratory could not have alleged any structure or agreement among even
   25   each store and one other person, let alone an Enterprise consisting of the thousands
   26   of stores that received the demand letter.
   27         43.    The objective baselessness of the RICO threats is further indicated by
   28   the fact that there is no reasonable way that the Outlaw Laboratory could have
                                                          2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                     11
                                                                                       CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1947 Page 13 of 35



    1   plausibly alleged that it suffered any harm that was proximately caused by the
    2   stores’ commission of any (non-existent) predicate acts. Supreme Court precedent
    3   requires the plaintiff to show how his injury was proximately caused by the
    4   commission of the (here, non-existent) predicate acts. The opinion in Anza v. Ideal
    5   Steel Supply Corp., 547 U.S. 451 (2006), for example, precludes such a showing
    6   where one business claims that it was injured by predicate acts of its competitor that
    7   were directed at third parties, which is the most that Outlaw Laboratory could
    8   allege, even if it could hypothesize that the stores committed two of the violations
    9   enumerated in section 1961(1).
   10         44.    Indeed, at the time it sent the fraudulent demand letters to the stores,
   11   Outlaw Laboratory did not even transact any business in California, so it could not
   12   have lost out on any sales made by the California-based, small convenience store
   13   owners like the Stores. Until the Stores pointed this failing out in their amended
   14   pleading, Outlaw Laboratory had not been registered with the California Secretary
   15   of State to do business here.
   16         45.    Another indicator of the objective baselessness of the RICO threats is
   17   that the Stores do not engage in any interstate commerce. Their customers are local
   18   neighborhood residents, and nobody would have crossed state lines to just to buy a
   19   Rhino product from them. But RICO applies only when the racketeering enterprise
   20   is engaged in, or has more than an incidental effect upon, interstate commerce.
   21         46.    As further factual development will show, the threat of Lanham Act
   22   liability was also objectively baseless under Lexmark v. Static Control Components,
   23   134 S. Ct. 1377 (2014), as the members of the Outlaw Enterprise knew or should
   24   have known at the time they sent the demand letters. That is because there has
   25   never been, and will never be, any evidence that Outlaw Laboratory ever actually
   26   lost a sale of TriSteel or TriSteel 8 Hour as a result of any store-defendant’s
   27   conduct in offering the challenged products for sale.
   28         47.    The objective baselessness of the threat of RICO liability was crucial
                                                         2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   12
                                                                                      CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1948 Page 14 of 35



    1   to the effectiveness of the Outlaw Enterprise’s shakedown scheme, because the
    2   economic devastation to the small businesses that the demand letters threatened is
    3   primarily predicated upon that claim. To wit, the threatened financial ruin for each
    4   recipient of the demand letter is set forth as follows:
    5         As you can see, the Illicit Products are illegal to sell and subject your
    6         company to legal action for racketeering and unfair business practices
              under RICO (Racketeer Influenced Corrupt Organizations) and the
    7         Federal Lanham Act. Accordingly, under these federal laws our client
              is entitled to:
    8

    9

   10

   11

   12

   13    (See Ex. A.)

   14
              48.     The first item asserting Lanham Act liability is objectively baseless in

   15
        threatening that Outlaw is “entitled to [y]our profits from the sale of the Illicit

   16
        Products dating back four years.” Outlaw has claimed in interrogatory responses

   17
        that TriSteel was first sold in October 2016 (although it does not show up in

   18
        Google’s history index until October 2017). Under either date, it was fraudulent,

   19
        deceptive, and objectively baseless for the Outlaw Enterprise to threaten the stores

   20
        that they were liable for profits dating back to (in NMRM’s case) December 2013.

   21
              49.    The second item threatens that the store will be liable for Outlaw

   22
        Laboratory’s “attorney’s fees” under “18 U.S.C. § 1964,” which is the RICO

   23
        statute. In addition, Outlaw threatened that if the store did not cough up the money,

   24
        it would be liable for “triple damages” under RICO. As set forth above, there was

   25
        neither then nor now any objectively reasonable way for the Outlaw Enterprise to

   26
        have believed that such threats of RICO liability were “genuine.”

   27
              50.    Also objectively baseless is the threat that the stores would be liable

   28
        for “triple damages” under 15 U.S.C. § 1117 if they refused to pay the ransom.
                                                          2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                    13
                                                                                       CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1949 Page 15 of 35



    1   Liability for treble damages under section 1117 is limited to the “knowing” use of
    2   “a counterfeit mark,” or cases in which the judge determines that “the
    3   circumstances of the case” warrant an increase in the default measure of “actual
    4   damages.” Id. On information and belief, the members of the Outlaw Enterprise
    5   knew at the time, and know now, that there has never been any basis to accuse these
    6   small stores of trading in counterfeit marks, and could not reasonably expect that a
    7   judge would treble the stores’ liability in the exercise of his or her discretion. Even
    8   if the members of the Outlaw Enterprise were deluded, such a threat was objectively
    9   baseless.
   10         51.      Finally, the chart threatens the stores with “punitive damages” under
   11   section 1117. But section 1117 specifically prohibits the imposition of money
   12   damages as a “penalty,” and well-established caselaw holds that punitive damages
   13   are not allowed under section 1117. See, e.g., Falcon Stainless, Inc. v. Rino
   14   Companies, Inc., No. 08-CV-0926-AHS-MLGX, 2011 WL 13130487, at *4 (C.D.
   15   Cal. Aug. 2, 2011).
   16         52.      In contrast to what the members of the Outlaw Enterprise knew or
   17   should have known regarding the objective baselessness of the threatened financial
   18   ruin, it was reasonable for the members of the Enterprise to expect that the
   19   immigrant proprietors of these small stores would not know the ins and outs of
   20   RICO liability and predicate acts, nor the scope of 15 U.S.C. § 1117, nor whether
   21   Outlaw had been selling TriSteel since 2013. Indeed, it was that asymmetry of
   22   knowledge and sophistication that made the stores’ so vulnerable to the Enterprise’s
   23   depredations and fraudulent statements. That is what transforms the demand letters
   24   from “genuine” petitions for relief, into sham litigation.
   25               The Objectively Baseless Threats of Financial Ruin Were the
   26                Only Thing that Made this Shakedown Scheme Effective in
                            Extorting Hundreds of Small Settlements.
   27         53.      As the evidence is developed, it will become apparent that none of
   28
                                                         2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   14
                                                                                      CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1950 Page 16 of 35



    1   Outlaw Laboratory’s claims was genuine, and that the entire litigation is a sham,
    2   but the Stores’ claims are focused more directly on the fraudulent demand letters.
    3         54.     The demand letters were effective in the Outlaw Enterprise’s
    4   fulfillment of the fraudulent scheme precisely because of the objectively baseless
    5   claims of financial ruin. As illustrated supra, none of the final three components of
    6   liability threatened in the chart has any genuine basis. But the combination of those
    7   three baseless items is the only way that the Outlaw Enterprise could have
    8   “estimate[d] that you are liable for over $100,000 if we prosecute this matter to a
    9   jury trial.” (Ex. A at 2.)
   10         55.     That is, the first bullet point threatens liability only for “Your profits
   11   from the sale of the Illicit Products.” (Id. at 1.) But Roma Mikha, for example,
   12   made a profit of only around $3 on each packet of sexual enhancement pills it sold.
   13   Even assuming Outlaw Laboratory could ever adduce evidence of proximate
   14   causation sufficient to satisfy Lexmark, and assuming (contrary to fact, see Ex. B)
   15   that every such packet contained sildenafil, and further assuming that there could be
   16   any evidence by which to prove so, Roma Mikha’s maximum profits (and therefore
   17   Outlaw’s maximum recovery) would have been no more than a couple hundred
   18   dollars.
   19         56.     The demand letters would not have yielded $2,800 - $4,000
   20   settlements, however, if the Outlaw Enterprise had made the only “genuine” threat
   21   that could have been alleged on these facts: “under these federal laws we estimate
   22   that you will be liable for $300 if we prosecute this matter to a jury trial.” So the
   23   Outlaw Enterprise spiked the demand letters with objectively baseless
   24   misrepresentations and threats, to trick the stores into paying up several thousand
   25   dollars to avoid the financial ruin that was baselessly threatened.
   26               D. The Outlaw Enterprise Has Undertaken a Series of Lawsuits and
                       Activities Incidental to Litigation, Without Regard to the
   27
                       Individual Merits
   28
                                                           2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                    15
                                                                                        CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1951 Page 17 of 35



    1         57.       The unprotected nature of the Outlaw Enterprise’s conduct is further
    2   illustrated by its blunderbuss conduct in distributing thousands of demand letters to
    3   its victims, but following through on only some of those claims. NMRM, for
    4   example, received the demand letter but has never been sued. Similarly, until this
    5   litigation had been pending for nearly four months, Outlaw Laboratory had never
    6   bothered to pursue it even through the first step of obtaining and serving a
    7   summons on any of the 50 defendants.
    8         58.       On information and belief, Outlaw Laboratory has distributed over one
    9   thousand copies of the demand letter, and has filed at least six actions in different
   10   jurisdictions. Some of the demand letters have resulted in lawsuits that have
   11   survived the pleading stage in other jurisdictions, but that is no indication that any
   12   individual claim has merit; it means only that if one accepts the allegations as true,
   13   some courts have determined that Outlaw’s form pleading states a plausible claim
   14   (at least as against whatever arguments were mustered for dismissal in the
   15   adjudicated motions).
   16         59.       More recently, Outlaw’s fraudulent claims have been dismissed in its
   17   action that had been filed in the District of Nevada, in its action filed in the
   18   Southern District of Texas, and in both actions it filed in the Northern District of
   19   Texas. In the transcript of the hearing on the victim-stores’ motion to dismiss in
   20   one of the Northern District of Texas cases, Judge Boyle sagely put her finger on
   21   the issue:
   22                “It looks like a shakedown to me. It really does. It looks like you’re
   23                shaking down these little mom and pop stores to get them to settle
                     out of court real quick so they don’t have to mess with you, because
   24
                     its expensive for them, five, ten, $15,000 just to hire an attorney, if
   25                not more. So I think you are getting settlements. I have looked
                     through the cases throughout the country in San Francisco and other
   26
                     places, and I have seen them settle out real fast. And I think that's
   27                what you are looking for, and I don't think you are entitled to it.”
   28         60.       These demands and lawsuits have been initiated without regard to the
                                                            2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                      16
                                                                                         CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1952 Page 18 of 35



    1   merits. For example, when it comes time for Outlaw to present evidence as to any
    2   particular retail store, it will be unable to trace any conduct by that store to any lost
    3   sale of TriSteel or TriSteel 8 hour by Outlaw Laboratory. The reviewing court will
    4   thereupon dismiss the Lanham Act claim for lack of proximate cause, resulting in
    5   dismissal of the remaining causes of action, which are predicated upon it.
    6         61.     Another example of Outlaw’s disregard for the merits of any
    7   individual claim is seen in the fact that, on information and belief, Outlaw
    8   Laboratory has not timely served any of the hundreds of defendants with even a
    9   single piece of written discovery.
   10         62.     Still another example that the Outlaw Enterprise knew that the claims
   11   were objectively meritless from the get-go is the fact that, once this case was
   12   removed to federal court, its law-firm member continued to serve invalid state-court
   13   summons on the Stores’ co-defendants, at the direction of the principals of Tauler
   14   Smith. They did this even after being informed by counsel for the Stores that such
   15   service was invalid under federal law. Such behavior demonstrates that the Outlaw
   16   Enterprise and its attorney members have no interest in meritoriously litigating
   17   Outlaw Laboratory’s claims, but were simply hoping to intimidate a few additional
   18   class members into reaching a quick settlement before those stores learned about
   19   the existence of these counterclaims.
   20         63.     The docket indicates that at least seven stores paid settlements to
   21   Outlaw Laboratory between the date that the Outlaw Enterprise was informed of the
   22   invalidity of the summons, and the date that the Court ordered Enterprise member
   23   Tauler Smith to inform its victims of the summons’ invalidity. Four of these
   24   settlements appear to have been obtained even after Outlaw Laboratory admitted
   25   the invalidity of the summons by filing a non-opposition to the motion of Midway
   26   Shell to quash the summons served upon it.
   27               E. Structure and Roles of the Outlaw Enterprise
   28
                                                          2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                    17
                                                                                       CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1953 Page 19 of 35



    1         64.    The Outlaw Enterprise consists of multiple members, the exact
    2   identities of whom will be obtained in discovery. The Outlaw Enterprise was
    3   created prior to December 2017, and has continuously operated its scheme since
    4   that time.
    5         65.    Outlaw Laboratory, LP, is a principal member of the Outlaw
    6   Enterprise. According to the Texas Secretary of State, Outlaw Laboratory was
    7   formed in September 2016. It apparently operates out of a single retail location at
    8   6666 Gulf Freeway, in Houston, which is not a business that displays any signage
    9   for “Outlaw Laboratory.” Instead, it is a storefront that operates under a sign
   10   reading “TF Supplements.com.”
   11         66.    Although the fraudulent letters and the Complaint allege that Outlaw
   12   Laboratory is “a manufacturer, distributor and retailer of male enhancement
   13   products ‘TriSteel’ and ‘TriSteel 8 hour,” recent discovery that has been obtained
   14   by other parties reveals that that product has never been sold in any stores in this
   15   District, in California, or anywhere in the country. None of the Stores (nor other
   16   store owners with whom they have discussed the case) has either seen or heard of
   17   any such product, until seeing the fraudulent letters at issue here.
   18         67.    On information and belief, TriSteel and TriSteel 8 Hour were created
   19   as artifices upon which to found the enterprise’s scheme. The first recorded
   20   appearance of Outlaw Laboratory’s website (per the WayBackMachine available
   21   through www.archive.org) is July 13, 2017. Beyond that, Google’s search platform
   22   indexes the history of websites, allowing a user to determine when a particular
   23   website first surfaced. That tool shows that the supposed TriSteel product was not
   24   listed for sale even on the internet until October 17, 2017.3 Prior to that date, there
   25

   26         3

        https://www.google.com/search?q=https%3A%2F%2Fwww.outlawlaboratory.com%2Fstore%2F
   27   product%2F6684%2Ftristeel.html&safe=active&source=lnt&tbs=cdr%3A1%2Ccd_min%3A%2
        Ccd_max%3A10%2F20%2F2017&tbm=
   28
                                                         2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   18
                                                                                      CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1954 Page 20 of 35



    1   is no mention of the word “tristeel” as a sex product, at all. As shown on Exhibit A
    2   hereto, the attorney members of the Outlaw Enterprise began sending the fraudulent
    3   demand letters less than two months later (if not before then).
    4           68.   Furthermore, the demand letters served on absent class members Zaya
    5   Enterprises, Fountain Trading, and Main Calif., Inc. included photos of receipts that
    6   purport to have been taken by the “investigator” who visited those stores to
    7   document their sale of the products at issue in preparation for sending the
    8   fraudulent demand letters. Those receipts are dated August 1, 2, and 4, 2017,
    9   respectively. This means that Outlaw Enterprise member Tauler Smith LLP had
   10   dispatched “investigators” to document potential victims of the scheme more than
   11   two months before Outlaw’s supposedly competing product was first offered for
   12   sale.
   13           69.   Public records indicate that Outlaw Laboratory is owned by enterprise
   14   members Michael Wear and Shawn Lynch. On information and belief, these
   15   individuals participate with the other members of the Outlaw Enterprise in
   16   conducting the enterprise’s affairs, including by creating the “competing” TriSteel
   17   products upon which to found the false advertising claims, and by working with
   18   other members to decide the geographies in which to conduct the scheme, and by
   19   signing for, and accepting receipt of the ill-gotten gains. Both Michael Wear and
   20   Robert Tauler, for example, were the signatories on the “settlement” that extorted
   21   $2,800 from third-party plaintiff Skyline Market.
   22           70.   The Los Angeles law firm Tauler Smith LLP is another member of the
   23   Outlaw Enterprise. On information and belief, the firm is a partnership owned by
   24   Robert Tauler and Matthew Smith, who direct the affairs of Tauler Smith and are
   25   independent members of the enterprise in their own right. Tauler Smith’s and Mr.
   26   Tauler’s role in conducting the affairs of the Outlaw Enterprise exceeds that of
   27   mere attorney agents of the “client” Outlaw Laboratory. For example, in response
   28   to the undersigned’s letter requesting that the Outlaw Enterprise curb its conduct,
                                                        2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                  19
                                                                                     CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1955 Page 21 of 35



    1   Mr. Smith responded on behalf of the Tauler Smith and the enterprise just 11
    2   minutes later, directing the undersigned to, “[d]o some research on our claims like a
    3   real lawyer and stop sending me stupid letters,” and advising that “[y]our
    4   accusations are a disgrace to our profession.” On information and belief, this
    5   decision to continue to pursue the affairs of the Outlaw Enterprise was done without
    6   receiving direction from either Mr. Wear or Mr. Lynch (the nominal owners of the
    7   nominal “client”). Rather, Mr. Smith’s response shows that the affairs of the
    8   enterprise are independently conducted by the law firm and its principals.
    9         71.    Additional investigation further shows that Tauler Smith’s role in the
   10   Outlaw Enterprise far exceeded that of merely serving as its legal counsel, instead
   11   extending to full operation and conduct of the affairs of the Outlaw Enterprise as a
   12   joint conspirator, including through the following:
   13         a.     On information and belief, Tauler Smith worked directly with Mr.
   14                Wear and Mr. Lynch to orchestrate the very formation of this
   15                shakedown scheme. In the spring of 2017, prior to launching the
   16                Outlaw scheme, Tauler Smith’s principal Robert Tauler acted as
   17                counsel for a Texas company called JST Distribution, which ostensibly
   18                marketed a sexual enhancement product called “Powerful Desire,” and
   19                launched a series of over a dozen similar shakedowns against adult
   20                novelty shops for their sales of “sexual enhancement products.”4
   21                According to records of the Texas Secretary of State, the “Governing
   22                Person” of JST Distribution is a man named James Stovall. Mr.
   23                Stovall is listed in public records as a past resident of a house located
   24                at 3202 Gatesbury Ct., Houston, Texas. Outlaw Laboratory’s general
   25                partner Michael Wear is also identified as a past resident of that
   26
              4
   27        See, e.g., JST Distribution, LLC v. Love Thingz (Case No. 17-cv-0829-W-
        WVG (S.D. Cal. Apr. 24, 2017).
   28
                                                         2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   20
                                                                                      CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1956 Page 22 of 35



    1              property. Moreover, the website for www.powerfuldesire.com
    2              redirects to the website for www.tfsupplements.com, whose store
    3              location is at 6666 Gulf Freeway, the same storefront that supposedly
    4              houses Outlaw Laboratory. In turn, Texas Secretary of State
    5              documents for TFSupplements, LP show that its registered agent at
    6              creation was Michael Wear, and that its General Partner is a company
    7              called C&S Supplements Incorporated, whose “Managing
    8              Shareholder” is third-party defendant and Outlaw Enterprise member
    9              Shawn Lynch.
   10        b.    On information and belief, Tauler Smith collaborated with fellow
   11              enterprise members Shawn Lynch and Michael Wear to create Outlaw
   12              Laboratory’s “TriSteel” product based on this experience with JST
   13              Distribution, and thereupon launched the plan to shake down the
   14              Stores and members of their classes via the fraudulent demand letters.
   15        c.    Tauler Smith was the architect of all of the fraudulent statements in the
   16              demand letters upon which the Stores’ claims are based, while—as
   17              lawyers—knowing that those statements were false.
   18        d.    Tauler Smith drafted the “draft complaint” that was attached to the
   19              demand letters. Among the dozens of false and deceptive statements
   20              in that document is the allegation in paragraph 29 that “Plaintiff sells
   21              TriSteel and TriSteel 8hour through its website www.outlawlaboratory
   22              .com, as well as through many other online and storefront retail
   23              locations across the United States.” That allegation tended to make the
   24              draft complaint’s threats more compelling, by suggesting that TriSteel
   25              is in fact a competing product of those products by which the Stores
   26              were threatened. Yet in response to Requests for Admissions served in
   27              this action by counsel for other defendants, Tauler Smith authored
   28              responses admitting that “TRI-STEEL is not sold at any retail
                                                       2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                21
                                                                                    CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1957 Page 23 of 35



    1                locations other than online.”
    2        e.      When Outlaw Laboratory obtains “settlements” such as the one it
    3                prepared for third-party plaintiff Skyline Market, Tauler Smith is listed
    4                as the payee of the settlement proceeds, not Outlaw Laboratory.
    5        f.      An umbrella association of 7-11 franchisees published an
    6                announcement in July 2018 that Tauler Smith had sent demand letters
    7                to 354 franchisees, and that it had negotiated a “global resolution” of
    8                these claims for $2,500 a piece, with all payments to be made out to
    9                “Tauler Smith, LLP.”5
   10        g.      Tauler Smith further fails to restrict itself to the ordinary role of
   11                counsel by serving demand letters in states in which none of its
   12                attorneys is a member of the state bar. The service of demand letters
   13                and negotiation of “settlements” is deemed to be the practice of law,
   14                such that Tauler Smith’s conduct of the Outlaw Enterprise’s affairs is
   15                the unauthorized practice of law. For example, the Stores have been
   16                contacted by an Arizona victim who received a demand letter in the
   17                U.S. Mail that was signed by Tauler Smith’s partner Mathew Smith.
   18                On information and belief Mr. Smith is not a member of the Arizona
   19                bar. Arizona Supreme Court Rule 31(a)(2)(A) defines the practice of
   20                law to include “[n]egotiating legal rights or responsibilities for a
   21                specific person or entity,” and Rule 31(b) restricts the authority to
   22                practice law in Arizona to the members of its bar.
   23        h.      The Stores propounded several interrogatories in this case, including
   24                No. 8, which asked Outlaw to state the total amount of money it has
   25                received through its “Settlement Agreements” with the members of the
   26                putative class. Outlaw Laboratory, responding strictly on behalf of the
   27
             5
                 https://ncasef.com/10197-resolution-of-outlaw-laboratory-claims/
   28
                                                          2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                     22
                                                                                       CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1958 Page 24 of 35



    1                “Responding Party,” stated that it in this matter, the company
    2                responded that it “has not received any money as a result of the
    3                demand letters at issue in this case.” In a subsequent call with
    4                Magistrate Skomal’s chambers, Mr. Tauler asserted that the owners of
    5                Outlaw Laboratory have not received any money either. The obvious
    6                implication is that 100% of the proceeds generated by the scheme have
    7                been received and retained by enterprise member Tauler Smith.
    8         72.    On information and belief, Leticia Kimble acted as an independent
    9   member of the Outlaw Enterprise. Before Ms. Kimble separated from the firm,
   10   Tauler Smith’s website described her as “Of Counsel” to the firm, apparently
   11   operating as the “Founder of Kimble Legal Consulting.” Ms. Kimble participated
   12   in and directed the affairs of the enterprise as seen in the fact that she is the
   13   signatory on the fraudulent letters, and the person who directs the victims of the
   14   scheme to “contact our office” to coordinate the necessary amount of protection
   15   money.
   16         73.    Other members of the Outlaw Enterprise include an unknown number
   17   of independently operating “investigators,” who cruise urban communities in search
   18   of potential victims, and then take photos of the victims’ storefronts and shelf
   19   space, forwarding those photos to the other members of the Outlaw Enterprise, so
   20   that the scheme can be launched against new victims. The Stores have been
   21   advised through counsel representing other victims of the Outlaw Enterprise that
   22   Mr. Tauler has admitted that Tauler Smith recruited these individuals through
   23   advertising on Craigslist.
   24         74.    As further information is developed as to the identities and roles of the
   25   enterprise members other than Outlaw Laboratory, LP, the Stores reserve their right
   26   to amend this pleading to name those persons and entities as defendants.
   27                                 CLASS ALLEGATIONS
   28         75.    The Stores bring these class claims on behalf of themselves and all
                                                           2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                    23
                                                                                        CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1959 Page 25 of 35



    1   other victims of the Outlaw Enterprise who have been subject to an identical pattern
    2   of racketeering activity.
    3         76.    As representatives of all similarly situated business entities the Stores
    4   propose an overarching “Store Class” defined as follows:
    5                All business entities in the United States that received a
    6                demand letter substantially similar to the letter received by
                     the class representatives.
    7
              77.    Roma Mikha, Inc. further proposes certification of a subclass (the
    8
        “Sued Stores”) on behalf of itself and all similarly situated business entities,
    9
        defined as follows:
   10

   11                All business entities in the United States that received a
                     demand letter substantially similar to the letter received by
   12                Roma Mikha, Inc., and that were subsequently named as
   13                defendants in state or federal litigation brought by Outlaw
                     Laboratory, LP.
   14
              78.    NMRM, Inc. further proposes certification of a subclass (the
   15
        “Threatened Stores”) on behalf of itself and all similarly situated business entities,
   16
        defined as follows:
   17
                     All business entities in the United States that received a
   18
                     demand letter substantially similar to the letter received by
   19                NMRM, Inc., and that were not thereafter named as
                     defendants in state or federal litigation brought by Outlaw
   20
                     Laboratory, LP.
   21         79.    Skyline Market further proposes certification of a subclass (the
   22   “Payment Class”) on behalf of itself and all similarly situated business entities,
   23   defined as follows:
   24
                     All business entities in the United States that received a
   25                demand letter substantially similar to the letter received by
   26                Skyline Market, and that subsequently paid or agreed to
                     pay money to Tauler Smith LLP, Outlaw Laboratory, or an
   27                agent of either.
   28
                                                         2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   24
                                                                                      CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1960 Page 26 of 35



    1         80.    The proposed Store Class and each of the proposed subclasses are
    2   appropriate for certification under both subsections (b)(2) and (b)(3) of Federal
    3   Rule of Civil Procedure 23 because:
    4         (a)    The proposed classes are so numerous and geographically dispersed
    5   throughout the United States that the joinder of all Class Members is impracticable;
    6         (b)    The members of the proposed classes are readily ascertainable from
    7   the records on file with one or more members of the Outlaw Enterprise;
    8         (c)    There are numerous questions of law and fact common to the proposed
    9   classes, and those common issues of law and fact will predominate over any
   10   questions that may affect the claims of only individual members of the class. Such
   11   common questions include but are not limited to:
   12                (i)     Whether the statements made in the demand letters constitute a
   13         scheme to defraud, within the meaning of 18 U.S.C. § 1341;
   14                (ii)    Whether the members of the Outlaw Enterprise constitute an
   15         “associated-in-fact” enterprise, and whether each of the named defendants
   16         participated in conducting the affairs of the enterprise;
   17                (iii)   Whether the Outlaw Enterprise used the U.S. Mails in
   18         conducting the alleged scheme to defraud;
   19                (iv)    Whether the named-defendant members of the Outlaw
   20         Enterprise acted with a sufficiently culpable mental state to warrant liability
   21         under RICO;
   22                (v)     Whether the alleged scheme to defraud was a proximate cause
   23         of the injuries alleged by the classes;
   24                (vi)    Whether the members of the proposed Payment Class are
   25         entitled to rescind their “settlements” with the Outlaw Enterprise, and if so,
   26         whether they are entitled to restitution of the ill-gotten funds;
   27                (v)     Whether the members of the proposed classes are entitled to
   28         injunctive relief to stop the Outlaw Enterprise from continuing to perpetuate
                                                         2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   25
                                                                                      CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1961 Page 27 of 35



    1         the scheme.
    2         (d)    The Stores’ claims are typical of the overarching “Store Class,” and of
    3   each of the subclasses that each Store seeks to represent. Each Store has been
    4   injured by the same wrongful conduct of the Outlaw Enterprise and each of its
    5   members, and accordingly their claims arise from the same practices and conduct
    6   that gives rise to the claims of all of their fellow members;
    7         (e)    The Stores will fairly and adequately protect the interests of the classes
    8   and all of their members, in that they have no interests that are antagonistic to those
    9   of their fellow class members. The Stores have engaged counsel who have a depth
   10   of experience in both prosecuting and defending class action claims;
   11         (f)    A class action is superior to other available methods of adjudicating
   12   this dispute for at least the following reasons:
   13                (i)     Given the size of the individual class members’ claims and the
   14         expense of litigating those claims, few, if any, class members could afford to
   15         or would seek legal redress individually for the wrongs that the Outlaw
   16         Enterprise committed against them. Indeed, as alleged, that was precisely the
   17         enterprise’s purpose in first asserting “liability” of “over $100,000,” but then
   18         offering “settlements” for as little as $2,500—to make this shakedown too
   19         good of an offer to dispute in the courts;
   20                (ii)    Any pending litigation that exists against the class members is
   21         only in its initial stages, and to the Stores’ knowledge, no other class member
   22         has thus far brought its own claims against the Outlaw Enterprise or any of
   23         its members;
   24                (iii)   Concentrating these claims in this forum is desirable because
   25         there is no particular regional or jurisdictional interest in trying such claims
   26         in any other forum. Such concentration of all of the Outlaw Enterprise’s
   27         victims in this action will instead promote efficiency of the courts;
   28                (iv)    The Stores do not know of any difficulty in managing their
                                                           2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   26
                                                                                        CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1962 Page 28 of 35



    1         claims as a class action, given the uniformity and consistency of the Outlaw
    2         Enterprise’s conduct as against each member of the classes.
    3         81.    Sufficient information to provide notice to each class member can be
    4   accessed from the Outlaw Enterprise’s records. Indeed, the specific address of each
    5   member of the class is set forth at the top of each of the fraudulent demand letters.
    6                              FIRST CAUSE OF ACTION
    7
                          (Violation of the Racketeer Influenced Corrupt
                              Organizations Act, 18 U.S.C. § 1962(c))
    8
              82.    The Stores re-allege and incorporate by reference each of the
    9
        allegations contained in the paragraphs above as if fully set forth herein.
   10
              83.    Section 1962(c) provides in relevant part:
   11

   12                (c) It shall be unlawful for any person employed by or
                     associated with any enterprise engaged in, or the activities
   13                of which affect, interstate or foreign commerce, to conduct
   14                or participate, directly or indirectly, in the conduct of such
                     enterprise’s affairs through a pattern of racketeering
   15                activity . . . .
   16         84.    At all relevant times, Outlaw Laboratory, LP, Michael Wear, Shawn
   17   Lynch, and Tauler Smith LLP were “persons” under the meaning of 18 U.S.C. §
   18   1961(3), because they are all “capable of holding a legal or beneficial interest in
   19   property.” Outlaw Laboratory, LP was associated with the association-in-fact
   20   enterprise described herein as the “Outlaw Enterprise,” because it was the vehicle
   21   upon which the scheme to defraud predicated its legal threats. Michael Wear and
   22   Shawn Lynch conducted the affairs of the Outlaw Enterprise by coordinating its
   23   activities with Tauler Smith LLP, and by using the name of their joint creation,
   24   Outlaw Laboratory, LP to be used in the fraudulent mailings that constitute the
   25   pattern of racketeering activity (per 18 U.S.C. § 1961(5)) at issue in this case, in
   26   violation of 18 U.S.C. § 1962(c). Tauler Smith LLP conducted the affairs of the
   27   Outlaw Enterprise by drafting and mailing the fraudulent demand letter and
   28
                                                         2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   27
                                                                                      CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1963 Page 29 of 35



    1   attached “draft complaint,” and each of the statements therein. Tauler Smith LLP
    2   further conducted the affairs of the Enterprise by negotiating the amounts of
    3   protection money it would charge to each of its victims, and by acting as the
    4   conduit of those ill-gotten gains. On information and belief, Tauler Smith shared in
    5   the spoils of the Outlaw Enterprise by receiving a percentage of the ill-gotten gains.
    6         85.    Outlaw Laboratory, LP, Michael Wear, Shawn Lynch, and Tauler
    7   Smith LLP have committed or aided and abetted the commission of at least two acts
    8   of racketeering activity (i.e., mail fraud in violation of 18 U.S.C. § 1341) by
    9   assisting the other members of the Outlaw Enterprise in drafting and arranging for
   10   the mailing of the fraudulent demand letters by which the scheme to defraud was
   11   perpetrated. These acts of racketeering activity that the Outlaw Enterprise members
   12   committed and/or conspired to, or aided and abetted in the commission of, were
   13   related to each other, and are ongoing, such that they pose the threat of continuing
   14   racketeering activity.
   15         86.    On information and belief, the Outlaw Laboratory partnership entity,
   16   through its principals Michael Wear and Sean Lynch, further participated in and
   17   conducted the affairs of the Outlaw Enterprise by assisting members Tauler Smith
   18   LLP and Leticia Kimble in identifying and choosing the enterprise’s victims (i.e.,
   19   the Stores and the members of the classes they seek to represent).
   20         87.    On information and belief, the Outlaw Laboratory partnership entity,
   21   through its principals Michael Wear and Sean Lynch, and in consultation with
   22   Tauler Smith LLP, further participated in and conducted the affairs of the Outlaw
   23   Enterprise by determining the reservation prices of the scheme’s victims, at which
   24   point those victims would be more likely to cough up protection money than to
   25   retain counsel to defend their legal rights.
   26         88.    Outlaw Laboratory, Michael Wear, Shawn Lynch, and Tauler Smith
   27   LLP knowingly and intentionally made the misrepresentations, acts of concealment,
   28   and failures to disclose that constitute the Outlaw Enterprise’s scheme to defraud,
                                                         2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   28
                                                                                      CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1964 Page 30 of 35



    1   and either knew or recklessly disregarded that the misrepresentations (such as the
    2   assertion that one “can see” from the FDA notifications that the challenged
    3   products are “illegal to sell and subject your company to legal action for
    4   racketeering . . . under RICO,” and that the TriSteel product was supposedly sold
    5   “through many other online and storefront retail locations across the United States”)
    6   would be material to the victims of the scheme, and knew and intended that the
    7   Stores and all members of the classes would rely on the misrepresentations upon
    8   which the scheme is predicated.
    9         89.    Outlaw Laboratory, Michael Wear, Shawn Lynch, and Tauler Smith
   10   LLP have obtained money belonging to the Payment Class as a result of these
   11   violations. These members of the Outlaw Enterprise have further caused members
   12   of the Store Class, the Sued Stores Class, the Threatened Stores Class, and the
   13   Payment Class to lose money by causing those stores to remove the challenged
   14   products from their shelves, thereby losing sales and revenue from those products.
   15   In the absence of the Outlaw Enterprise scheme, none of the class members would
   16   have suffered these injuries. Accordingly, the Stores and all of the class members’
   17   losses were directly and proximately caused by the Outlaw Enterprise, and the
   18   scheme to defraud alleged herein.
   19                            SECOND CAUSE OF ACTION
   20
                          (Violation of the Racketeer Influenced Corrupt
                              Organizations Act, 18 U.S.C. § 1962(d))
   21
              90.    The Stores re-allege and incorporate by reference each of the
   22
        allegations contained in the paragraphs above as if fully set forth herein.
   23
              91.    Section 1962(d) provides:
   24

   25                (d) It shall be unlawful for any person to conspire to violate
                     any of the provisions of subsection (a), (b), or (c) of this
   26                section.
   27         92.    At all relevant times, Outlaw Laboratory, LP, Michael Wear, Shawn
   28
                                                         2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   29
                                                                                      CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1965 Page 31 of 35



    1   Lynch, and Tauler Smith LLP were “persons” under the meaning of 18 U.S.C. §
    2   1961(3), because each was “capable of holding a legal or beneficial interest in
    3   property.” Outlaw Laboratory, LP was associated with the association-in-fact
    4   enterprise described herein as the “Outlaw Enterprise,” because it was the vehicle
    5   upon which the scheme to defraud predicated its legal threats. Outlaw Laboratory,
    6   LP conspired with Michael Wear, Shawn Lynch, and Tauler Smith LLP to violate
    7   subsection (c) of § 1962, through agreeing with those other members on the
    8   structure, purpose, and conduct of the Outlaw Enterprise, and by taking numerous
    9   overt acts in furtherance of the scheme to defraud, including drafting and/or
   10   approving the fraudulent demand letters and “draft complaint,” setting and/or
   11   approving the minimum amounts of protection money that the victims must pay,
   12   and by receiving and sharing in the ill-gotten proceeds from the shakedown. On
   13   information and belief, Outlaw Laboratory, LP and Tauler Smith LLP took
   14   additional overt acts in conformance with the conspiracy by hiring and/or directing
   15   the activities of the “investigators” who were tasked with identifying and selecting
   16   the victims of the racket, and/or by making payments to those “investigators” in
   17   furtherance of the scheme.
   18         93.    Outlaw Laboratory, LP, Tauler Smith LLP, and their fellow
   19   conspirators and members of the Outlaw Enterprise have committed or aided and
   20   abetted the commission of at least two acts of racketeering activity (i.e., mail fraud
   21   in violation of 18 U.S.C. § 1341) by drafting, signing, and mailing the fraudulent
   22   demand letters and “draft complaints” by which the scheme to defraud was
   23   perpetrated. These acts of racketeering activity were related to each other, and are
   24   ongoing, such that they pose the threat of continuing racketeering activity.
   25         94.    Outlaw Laboratory LP, Michael Wear, Shawn Lynch, Tauler Smith
   26   LLP, and the other members of the Outlaw Enterprise knowingly and intentionally
   27   agreed to make the misrepresentations, acts of concealment, and failures to disclose
   28   that constitute this scheme to defraud, and either knew or recklessly disregarded
                                                         2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   30
                                                                                      CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1966 Page 32 of 35



    1   that the misrepresentations (such as the assertion that one “can see” from the FDA
    2   notifications that the challenged products are “illegal to sell and subject your
    3   company to legal action for racketeering . . . under RICO” and that the TriSteel
    4   product was supposedly sold “through many other online and storefront retail
    5   locations across the United States”) would be material to the victims of the scheme,
    6   and knew and intended that the Stores and all members of the classes would rely on
    7   the misrepresentations upon which the scheme is predicated.
    8         95.    Outlaw Laboratory LP, Michael Wear, Shawn Lynch, Tauler Smith
    9   LPP, and the other members of the Outlaw Enterprise have obtained money
   10   belonging to the Payment Class as a result of these violations. Outlaw Laboratory
   11   LP, Michael Wear, Shawn Lynch, Tauler Smith LLP, and the other members of the
   12   Outlaw Enterprise have further caused members of the Store Class, the Sued Stores
   13   Class, the Threatened Stores Class, and the Payment Class to lose money by
   14   causing those stores to remove the challenged products from their shelves, thereby
   15   losing sales and revenue from those products. In the absence of the Outlaw
   16   Enterprise scheme, none of the class members would have suffered these injuries.
   17   Accordingly, the Stores and all of the class members’ losses were directly and
   18   proximately caused by the Outlaw Enterprise, and by Outlaw Laboratory, LP’s
   19   agreement to conspire with the other members of the Outlaw Enterprise to
   20   perpetuate the scheme.
   21                               THIRD CAUSE OF ACTION
   22
                                          (Rescission)

   23         96.    The Stores re-allege and incorporate by reference each of the
   24   allegations contained in the paragraphs above as if fully set forth herein.
   25         97.    Skyline Market hereby gives notice of its intention to rescind the
   26   “Confidential Settlement Agreement and Release” that it entered with Outlaw
   27   Laboratory, LP, and accordingly rescinds that agreement.
   28         98.    There are numerous sufficient grounds upon which Skyline Market is
                                                         2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   31
                                                                                      CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1967 Page 33 of 35



    1   entitled to rescission of the agreement. At the time Skyline Market signed the
    2   agreement, it did so under duress, given that it had been threatened with liability of
    3   “over $100,000 if we prosecute this matter,” and was then presented with an offer
    4   to get out of that jam for a mere $2,800, or 2.8% of the asserted liability.
    5   Defending its legal rights would have cost Skyline Market hundreds of dollars per
    6   hour, such that the amount of the minimal demand would have been dwarfed before
    7   Skyline Market’s attorneys even showed up to the initial case management
    8   conference in the threatened action.
    9         99.    Skyline Market and the other members of the class it seeks to represent
   10   are also entitled to rescission and restitution of the benefits they conferred on the
   11   Outlaw Enterprise because at the time they entered the “Confidential Settlement
   12   Agreement and Release,” they did not know that their agreement had been
   13   predicated upon a scheme to defraud that was illegal ab initio, as set forth above,
   14   and in Counts 1 and 2. Accordingly, the agreements entered by Skyline Market and
   15   the members of the class it seeks to represent are now void and/or voidable, and
   16   those entities are entitled to a return of the amounts that were illegally taken from
   17   them. Outlaw Laboratory LP, Michael Wear, Shawn Lynch, and Tauler Smith LLP
   18   are jointly and severally liable for restitution of the amounts that were illegally
   19   taken from Skyline Market and the other members of the class it seeks to represent.
   20                                 PRAYER FOR RELIEF
   21                WHEREFORE, the Stores pray for judgment as follows:
   22         1.     For judgment against Outlaw Laboratory, LP, Michael Wear, Shawn
   23                Lynch, and Tauler Smith LLP;
   24         2.     For compensatory and treble damages award jointly and severally
   25                against those parties;
   26         3.     For rescission of the agreements entered into between Outlaw
   27                Laboratory, LP and Skyline Market and the other members of the
   28                Payment Class;
                                                          2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                   32
                                                                                       CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1968 Page 34 of 35



    1        4.    For restitution to Skyline Market and the other members of the
    2              Payment Class of the benefits they conferred upon Outlaw Laboratory,
    3              LP and the other members of the Outlaw Enterprise, to be awarded
    4              jointly and severally against Outlaw Laboratory LP, Michael Wear,
    5              Shawn Lynch, and Tauler Smith LLP;
    6        5.    For preliminary and permanent injunctive relief dissolving the Outlaw
    7              Enterprise, and ordering Outlaw Laboratory, LP, Michael Wear,
    8              Shawn Lynch, and Tauler Smith LLP not to engage in any further such
    9              schemes;
   10        6.    For attorneys’ fees;
   11        7.    For costs; and
   12        8.    For such other and further relief as the Court deems just and proper.
   13

   14     Dated: August 20, 2019                     GAW | POE LLP
   15

   16                                                By:
                                                             Mark Poe
   17                                                        Attorneys for Roma Mikha, Inc.,
   18                                                        NMRM, Inc. and Skyline Market,
                                                             Inc.
   19

   20
   21

   22

   23

   24

   25

   26
   27

   28
                                                           2ND AM. COUNTERCLAIMS / THIRD-PARTY
                                                33
                                                                                        CLAIMS
Case 3:18-cv-00840-GPC-BGS Document 114 Filed 08/20/19 PageID.1969 Page 35 of 35



    1                            CERTIFICATE OF SERVICE
    2                            Case No. 3:18-cv-840-GPC-BGS
    3         I HEREBY CERTIFY that on August 20, 2019, I filed the following
    4   documents with the Clerk of the Court using CM/ECF. I also certify that the
    5   foregoing document is being served this day either by Notice of Electronic Filing
    6   generated by CM/ECF or by U.S. mail on all counsel of record entitled to receive
    7   service.
    8
              SECOND AMENDED COUNTERCLAIMS OF ROMA MIKHA, INC.
    9         AND THIRD-PARTY CLAIMS OF NMRM, INC. AND SKYLINE
   10         MARKET, INC.
   11         EXHIBIT A (DEMAND LETTER)
   12         EXHIBIT B (NEGATIVE FDA LAB RESULT)
   13

   14                                                 GAW | POE LLP
   15

   16                                                 By:
   17
                                                            Mark Poe
                                                            Attorneys for Roma Mikha, Inc.,
   18
                                                            NMRM, Inc., and Skyline Market,
                                                            Inc.
   19

   20
   21

   22

   23

   24

   25

   26
   27

   28

                                                  1                          CERT. OF SERVICE
